CONCURRING OPINION
Mollison, Judge:
I concur in the conclusion and reasoning of my colleague, and believe that a further reason exists for classifying the merchandise at bar, edge cuttings from synthetic sponge blocks, under the provisions of paragraph 31 (b) (2) of the Tariff Act of 1930.
If it be considered, as seems to be the defendant’s position and the holding of my colleague, that the impregnation of the sponge block with glycerine created the compound of cellulose (and that up to that stage no compound of cellulose existed), then the act which created the compound of cellulose also made it into the article, to wit, a synthetic sponge, which determines its classification under paragraph 31 (b) (2), sufra. It should be noted that the provision in paragraph 31 (b) (2) is not for articles made from compounds of cellulose, which would require the preexistence of the compound of cellulose as a material (Cohn & Lewis v. United States, 25 C. C. P. A. (Customs) 220, T. D. 49335), but is for compounds of cellulose, made into articles.
It seems to me, however, that the compound of cellulose was created at an earlier stage, namely, when the hemp rovings were united with the viscose solution in the treatment of the so-called “sponge mix.” In my view, even though both the viscose solution and the hemp rovings are characterized as cellulose, one regenerated and the other natural, their union created a compound of cellulose within the meaning of the term as used in paragraph 31 (b), that is to say, the combination of viscose, or regenerated cellulose, with hemp, or natural cellulose, in order to achieve the different benefits of both types of cellulose in the resultant product, formed a compound of cellulose within the contemplation of the statute. The subsequent processes of molding, etc., made that compound into an article, a synthetic sponge.